Citation Nr: 1625712	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board in a February 2015 decision reopened appealed claim (which claim had been previously denied and that prior denial had become final).  38 C.F.R. § 3.156(a) (2015).  The Board then remanded the claim for additional development, and it now returns to the Board for further review. 

The record before the Board consists solely of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board in February 2015 reopened the claim based on the Veteran's assertion that he had ischemic heart disease which should be presumptively service connected based on exposure to herbicides in service.  The Board then noted that prior VA examinations in February 2011 and August 2011 provided opinions that the Veteran did not have ischemic heart disease.  The Board accordingly remanded for an 
examination providing a diagnosis of any current heart disease, and an opinion as   to whether the current heart disease is related to service, including whether related to conceded herbicide agent exposure in service. 

Upon VA examination in June 2015, the examiner reviewed pertinent records and noted that the Veteran had been diagnosed with non-ischemic cardiomyopathy of unclear etiology in January 2003.  The examiner observed that the Veteran had congestive heart failure with a left ventricular ejection fraction of 30 percent and global hypokinesis, and had undergone implantation of a cardioverter defibrillator in August 2014. 

The examiner informed that the Veteran's diagnosis of non-ischemic cardiomyopathy was based on review of record, which included normal cardiac catheterizations in 2003, 2006, and 2007; based on the Veteran's treating cardiologist's diagnosis of  non-ischemic cardiomyopathy; and based on there being no history of a myocardial infarction. 

The June 2015 examiner opined that it was not at least as likely as not that the Veteran's heart condition was incurred in or caused by any in-service condition, injury, or event.  To support this, the examiner observed that service treatment records showed no evidence of any in-service heart condition, injury, or event; and the Veteran's heart/cardiovascular system was found to be normal upon service separation examination.  The examiner additionally observed that was no evidence of a heart condition manifesting to a compensable degree within one year of service separation, and that there was currently no heart condition "meeting the criteria for service connection due to herbicide exposure."  

These opinions by the June 2015 VA examiner do not speak to the Board's     request for an opinion of etiology for the Veteran's current heart disease related      to conceded herbicide agent exposure in service.  That is not the same as the examiner's assessment that the Veteran's diagnosed non-ischemic cardiomyopathy did not 'meet the criteria for service connection due to herbicide exposure.'  The non-ischemic nature of the heart disease necessarily informs that it does not       meet the criteria of being ischemic heart disease to support presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2015) ("Diseases associated with exposure to certain herbicide agents").  The examiner was to address the question of any association between the (conceded) herbicide agent exposure in service and the diagnosed non-ischemic cardiomyopathy on a non-presumptive basis. 

Additionally, recently obtained records include a Louisville Cardiology Group record of an August 2015 1-day Myoview perfusion study.  Findings from the study include the previously noted dilated left ventricle with impaired left ventricular ejection fraction.  Also noted are "inferior akinesis," as contrasted with the previously noted hypokinesis, as well as findings of "clinical indeterminate ischemia" and "ECG indeterminate ischemia."  These suggest the presence of ischemic heart disease, which would be presumptively service connected based on the Veteran's presumptive exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

The Board cannot make its own medical determinations, and hence, regrettably, it is appropriate to again remand the claim to reconcile the VA examiners' findings in February 2011, August 2011, and June 2015 of no ischemic heart disease and this more recent medical record suggesting the presence of ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for his claimed heart disability.  After securing       any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the claims file should be annotated to reflect this and the Veteran notified of this unavailability.



2.  Schedule the Veteran for a new VA heart examination to determine whether he suffers from ischemic heart disease, and if not, to obtain an opinion as to whether any currently diagnosed heart condition is related to service or to his conceded herbicide exposure in service.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record inclusive of the numerous private medical records submitted since the most recent VA examination in June 2015.  This should include review      of the August 2015 record of a 1-day Myoview perfusion study conducted at Louisville Cariology Group, with its findings of "inferior akinesis," "clinical indeterminate ischemia," and "ECG indeterminate ischemia."  The examiner should consider the obtained private records,   VA records, as well as the records of past VA examinations in February 2011, August 2011, and June 2015.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran currently have ischemic heart disease?  Please explain the medical basis for the conclusion reached.  For this response, the examiner should explain whether the "clinically indeterminate ischemia" and "ECG indeterminate ischemia" identified by the August 2015 1-day Myoview perfusion study conducted at Louisville Cariology Group constitutes evidence of ischemic heart disease, 


(b) If the Veteran does not have ischemic heart disease, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed heart condition arose during service or is otherwise related to any incident of service, including the Veteran's conceded exposure to herbicides?  For this response, the examiner must address the likelihood that the heart condition that is present is causally related to the Veteran's exposure to herbicides in service.  (The examiner should note that the prior VA examiner in June 2015 failed to provide this opinion when that examiner merely noted that the Veteran's heart condition did not meet the criteria for presumptive service connection based on herbicide exposure because the examiner found that the Veteran did not suffer from ischemic heart disease.)  Please explain the medical bases for the conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case  should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




